Fourth Court of Appeals
                                     San Antonio, Texas
                                           JUDGMENT
                                        No. 04-13-00712-CV

                         SSP HOLDINGS LIMITED PARTNERSHIP
              d/b/a Circle K and Stripes LLC, successor by merger to SSP Partners,
                                  a Texas General Partnership,
                                           Appellant

                                               v.
                                     Yolanda Lopez and Jesus
                                 Yolanda LOPEZ and Jesus Lopez,
                                           Appellees

                    From the 49th Judicial District Court, Webb County, Texas
                             Trial Court No. 2004-CVT-00-1507-D1
                           The Honorable Joe Lopez, Judge Presiding

         BEFORE JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the trial court’s order vacating the Final
Award of Arbitration Panel” is REVERSED, the cause is REMANDED to the trial court, and the
trial court is ORDERED to confirm the Final Award of Arbitration Panel.”

        It is further ORDERED that appellant recover its costs of appeal from appellees.

        SIGNED April 30, 2014.


                                                    _____________________________
                                                    Sandee Bryan Marion, Justice